Exhibit 10.1

 

GENERAL RELEASE  AND SEVERANCE AGREEMENT

 

This GENERAL RELEASE AND SEVERANCE AGREEMENT (the “Agreement”) is entered into
on and as of December 22, 2008 (the “Execution Date”); however, the same shall
be effective, as more particularly provided for herein, on and as of January 1,
2009  (the “Effective Date”), by and between: (1) LLOYD G. DAVIES (“Davies” or
“Employee”); and (2) WARREN RESOURCES, INC. (“WRI”), WARREN E&P, INC. (“WEP”)
and WARREN RESOURCES OF CALIFORNIA, INC. (“WRC”), as their respective interests
in the subject matter hereof appear.  WRI, WEP and WRC may be referred to herein
collectively as the “Company” or “Warren”.  Davies, Employee, WRI, WEP, WRC,
Company and Warren may be referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, Employee has been and currently is an Officer and Director of the
Company and has been employed by the Company since March 1, 2004 pursuant to the
terms, conditions and provisions contained in that certain Employment Agreement
dated March 1, 2004 and that certain Employment Agreement dated July 1, 2005
(collectively the “Employment Agreement”) between Davies and Warren, and in
accordance with Warren’s Employee Handbook, a copy of which Employee has
received and executed (the “Handbook”).

 

WHEREAS, as provided below, the Company and Davies have mutually agreed to: 
(A) revise and restructure Davies’ relationship as on Officer and Director of
the Company; (B) terminate the employment relationship; and (C) release and hold
each other harmless from any and all claims arising from or related to such
employment and corporate relationship.

 

WHEREAS, Employee has been afforded up to twenty-one (21) days from and after
the date of receipt of this Agreement (the same being December 12, 2008), if
desired, to consider the meaning and effect of this Agreement; will execute this
Agreement and EXHIBIT “A” attached hereto; and will send same to the Company
within twenty-four (24) hours after complete execution hereof.  The twenty-one
(21) day period provided for above shall be calculated from December 12, 2008. 
Any subsequent modifications of, revisions to or versions of this Agreement
shall not extend or restart the twenty-one (21) day period.

 

WHEREAS, Employee understands that he may revoke this Agreement within seven
(7) business days following the day he executes the same.  Any revocation within
such period must be submitted, in writing, to the Company and state:  “I hereby
revoke my acceptance of our Separation and Severance Agreement and Mutual
Release.”  Said revocation must be personally delivered or mailed to the Company
and postmarked within seven (7) business days after his execution of this
Agreement.  Employee will advise the Company in writing if he has chosen not to
revoke this Agreement by executing EXHIBIT “B” attached hereto and sending same
to the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the Company and Employee hereby agree as follows:

 

1.   STATUS AS OFFICER AND DIRECTOR, AND TERMINATION OF  EMPLOYMENT.

 

A.            Current Status.  The Parties acknowledge that Davies is currently
an employee of the Company, and is currently serving in various corporate
capacities as:  (1) a Director of WRI; (2) an Executive Vice President of WRI; 
(3) a Director and the Chairman of the Board of Directors of WEP; (4) the Chief
Executive Officer of WEP; (5) a Director of WRC; and (6) the President of WRC.

 

B.            Resignations as Officer and Director.  On and as of the Execution
Date, Davies agrees to and shall resign as:  (1) an Executive Vice President of
WRI; (2) a Director and as the Chairman of the Board of Directors of WEP;
(3) the Chief Executive Officer of WEP; (4) a Director of WRC; and (5) the
President of WRC.  Such resignations shall be deemed effective at such time as
and upon execution of this Agreement by Davies, and without the necessity of the
preparation or execution of any other or separate instrument, letter, agreement
or form of resignation.  Davies shall continue as a Director of WRI in
accordance with paragraph D below.  Subject to paragraph D below, Davies also
agrees to resign from any other position as a corporate Officer and/or Director
of

 

--------------------------------------------------------------------------------


 

any other subsidiary of WRI effective on and as of the Execution Date. 
Effective with such resignation, Davies will no longer be a member of any
internal board or management committee of the Company or any subsidiary, and
will have no authority to take any action on behalf of or otherwise bind the
Company in the capacities provided for above.

 

C.            Status of Employment.  The Parties acknowledge and agree that
Davies shall continue as an employee of the Company from the Execution Date up
to and through December 31, 2008.  The Parties also mutually acknowledge and
agree to terminate the Employment Agreement without cause pursuant to
Section 8(b) thereof on and as of the Effective Date, and the employment
relationship between the Company and the Employee will cease on and as of the
Effective Date.

 

D.            Future Expiration of Director’s Term.  The Parties agree that
Davies shall continue as a Director of WRI for the remaining unexpired term of
such position, and shall serve at the pleasure of the Shareholders in accordance
with corporate organizational documents of WRI.  The Parties also acknowledge
that Davies’ current term as a Director of WRI expires on or about May 20, 2009,
or on the date the Annual Meeting of Shareholders of WRI is held in 2009,
whichever occurs first.  As upon the expiration of such term, Davies will cease
being and will no longer serve as a Director of WRI or a member of any internal
board or management committee of WRI, and will have no authority to take any
action on behalf of or otherwise bind the Company in the capacity as a director
of WRI.

 

2.   SEPARATION BENEFITS.

 

A.            Monetary Consideration.  As consideration and in exchange for the
execution of this Agreement, the release of claims set forth below, the
promises, waivers, covenants, terms and other obligations under this Agreement,
and subject to and contingent upon Employee’s full and complete execution of
EXHIBIT “B” attached hereto;  and provided that Employee remains in full
compliance with the duties, responsibilities and obligations to the Company
under this Agreement, the Company agrees to provide the following-described
separation benefits to Employee:

 

(1).          The Company will continue to pay and has paid the gross amount of
the Employee’s currently existing salary from the Execution Date through
December 31, 2008, less applicable taxes, withholdings and deductions, in
accordance with the Company’s regular, automatic payroll system and practices.

 

(2).          The Parties acknowledge that Section 8(b) of the Employment
Agreement specifically provides that the Company may terminate the employment
relationship and the Employment Agreement at any time without cause, and the
Company and the Employee hereby mutually agree to and shall terminate the
employment relationship effective on and as of the Effective Date.  The Parties
also acknowledge that Section 8(b) provides that, upon termination without
cause, the Company will pay to the Employee severance pay in an amount equal to
the greater of:  (i) Employee’s remaining Base Compensation then in effect for
the balance of the term of the Employment Agreement; or (ii) 90 days of
Employee’s annual Base Compensation then in effect, and such amount will be
payable upon execution and delivery of this Agreement, which serves as the
release referred to in Section 8(b).  In accordance with and as required by
Section 8(b), the Company agrees to pay to the Employee the remaining amount of
annual Base Compensation for the balance of the term of the Employment
Agreement, or six (6) months, in the amount of $139,731.15 as severance pay,
less applicable taxes, withholdings and deductions.  Such payment shall be made
on or within five (5) days after the date of execution of EXHIBIT “B” attached
to this Agreement.

 

B.            Vacation Pay.  The Parties acknowledge and agree that the Employee
is entitled to four (4) weeks (or 20 business days) of vacation during each full
year of employment, and that the Employee has been employed from the anniversary
date of the Employment Agreement (the same being March 1, 2008) through the
Effective Date.  The Parties also acknowledge and agree that the Employee has
earned and is entitled to vacation pay for three (3) unused vacation days.  The
Parties acknowledge that Employee will receive payment in full for three
(3) accrued but unused vacation days in the total amount of $3,224.58, or
$1,074.86 per day, less  applicable taxes, deductions and withholdings, earned
by Employee prior to the Effective Date.  In no event shall the vacation pay
provided for

 

2

--------------------------------------------------------------------------------


 

above be subject to, contingent upon or otherwise payable in connection with or
based upon Employee’s execution of this Agreement, and such vacation pay shall
not serve as consideration for or be required in connection with any of the
release provisions contained herein.  Such payment shall be made on or within
five (5) days after the date of execution of EXHIBIT “B” attached to this
Agreement.

 

C.            Severance, Incentive Compensation and Retirement Bonuses.  As a
result of various discussions and conversations between the Company and the
Employee, the Parties specifically acknowledge and agree that the Employee shall
not be entitled to and shall not receive, and the Company shall not be obligated
to pay, any incentive bonus compensation or retirement compensation, as provided
in Section 6(b) and Section 8(c), respectively, of the Employment Agreement.  In
addition, the Parties also specifically acknowledge and agree that the Employee
shall not be entitled to receive, and the Company shall not be obligated to pay,
any other form of severance bonus or compensation to the Employee of any kind or
type under or pursuant to the Employment Agreement, including the two sections
referred to above, this Agreement or otherwise.

 

D.            Insurance Matters.  Employee acknowledges and agrees that he has
elected to be covered by his former employer’s health insurance policy and is
not covered by or included in the Company’s health and medical insurance policy,
coverage and plan for its employees.  Employee acknowledges that he is not
entitled to any health insurance benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), insofar as the same applies to
the Company’s health and medical insurance plan.

 

E.             Retirement Plan. Employee’s 401(k) Retirement Plan (the
“401(k) Plan”) contributions have been or will be made by the Company and
Employee for the period from January 1, 2008 through December 1, 2008.  As
required by applicable ERISA and the 401(k) Plan rules and regulations, the
Company’s matching and the Employee’s participation in the Company’s 401(k) Plan
will cease on and as of December 31, 2008, and no 401(k) Plan deductions or
contributions will be withheld from the lump sum severance payment provided for
in Paragraph A(2) above.  Nothing in this Agreement is intended to alter or
modify the Employee’s right to any benefit to which he is entitled under the
401(k) Plan.  All such contributions are and shall remain subject to the terms
of the 401(k) Plan and the Employee’s rights thereunder, as well as all
applicable ERISA and Internal Revenue Service statutes, rules and regulations.

 

F.             Other Matters.  Other than as specifically provided for in this
Agreement, Employee represents, warrants and acknowledges that the Company owes
Employee no wages, salaries, commissions, bonuses, sick pay, personal leave pay,
severance pay, vacation pay or any other compensation, benefits, payments or
remuneration of any kind or nature.

 

3.   STOCK OPTION INTERESTS.

 

A.            Stock Options.  The Parties acknowledge that, as of the Effective
Date, the Employee has or may have certain vested and unexercised employee stock
options exercisable at various prices and amounts per share, and certain
unvested employee stock options; all as more particularly provided in the stock
option plan and grant agreement or notices under and pursuant to which the same
were originally granted to the Employee.  In accordance with and as required by
Section 8(b) and Section 8(g)(ii) of the Employment Agreement, all unvested
stock options granted to the Employee shall be and become immediately and fully
vested, and all such options shall be kept in full force and effect and will be
exercisable for a period of 180 days following the Effective Date, at which time
the same shall expire.

 

B.            No Further Interest.  Employee acknowledges that as of the
Effective Date, Employee will have no right, title or interest in or to any
additional shares of or options covering the Company’s capital stock under the
agreements referred to herein or any other document, instrument or arrangement
with the Company.

 

4.   EMPLOYEE CONDUCT.

 

A.            Nondisparagement. As required by Section 12 of the Employment
Agreement and for a period of one (1) year after the Effective Date, the
Employee and the Company agree not to and shall not criticize or disparage each
other, or participate or concur in any remarks or actions that are disparaging,
critical or detrimental in any way regarding each other, or their respective
current, former and future officers, directors, employees, or any related,

 

3

--------------------------------------------------------------------------------


 

affiliated, parent or subsidiary corporations, entities or organizations.  In
addition, Employee and the Company shall not issue any communication, written or
otherwise, that reflects negatively or adversely on or encourages any adverse
action against each other, or any of their respective current, former and future
officers, directors, employees, or any related, affiliated parent or subsidiary
corporations, entities or organizations, except if testifying truthfully under
oath pursuant to any lawful court order or subpoena, or otherwise responding to
or providing disclosures required by law.

 

B.            Return of Property.  Employee shall immediately review all
personal property and items and return to Employer all Company-owned property in
Employee’s possession or under his control, including but not limited to all
keys to company offices, buildings and property; all Company-owned equipment and
automobiles; all Company-owned or licensed software, hardware, documents and
papers (including without limitation reports, reserve, drilling and production
data, customer and supplier agreements, business plans, notebooks, entries, and
files); all Company credit cards; and any and all other Company property.

 

C.            Nondisclosure of Confidential and Proprietary Information.  As
required by Section 9(a) and Section 9(b) of the Employment Agreement, at all
times since execution of the Employment Agreement and prior to the Effective
Date of this Agreement, Employee has not disclosed, divulged, furnished, made
available to any party, nor used for his benefit or the benefit of any other
person or entity; and, as required by Sections 9(a) and 9(b) of the Employment
Agreement, for the applicable periods of time provided for in said Sections
after the Effective Date, the Employee agrees not to engage in a Competitive
Activity or disclose, divulge, furnish, make available to any party, nor use for
his benefit or the benefit of any other person or entity, any information
Employee received in connection with the Company which is confidential or
proprietary, and:  (i) which has not been disclosed publicly by the Company,
(ii) which is otherwise not a matter of public knowledge, or (iii) which is a
matter of public knowledge, but Employee knows or has reason to know that such
information became a matter of public knowledge through an unauthorized
disclosure.  Proprietary or confidential information shall include, but not be
limited to, information that the unauthorized disclosure or use of which would
reduce the value of such information to the Company.  Such information,
includes, without limitation, the Company’s client, supplier and customer lists,
trade secrets, drilling and reserve data and reports, prospects and
opportunities, price lists and decisions, price and cost determinations,
proprietary information, intellectual property and associated rights, any
confidential information about (or provided by) any current, prospective or
former client or customer of the Company, information concerning the Company’s
business or financial affairs, including its books and records, commitments,
procedures, plans and prospects, products developed by the Company, securities
positions, or past, current or prospective transactions or business of the
Company.  Employee hereby confirms that he has delivered to the Company and
retained no copies of any written materials, records and documents (including
those that are electronically stored) made by Employee or coming into his
possession during the course of the employment relationship which contain, refer
to or are derived from any such proprietary or confidential information.

 

D.            Nonsolicitation.  An provided in Section 9(a) of the Employment
Agreement, Employee agrees that he will not directly or indirectly: (1) hire,
engage in or participate in any effort or act to solicit the customers,
suppliers, associates or employees of the Company to cease doing business or
terminate their association with the Company; or (2) encourage or solicit any
customer, supplier, associate or employee of the Company to breach any
contractual, employment or other obligation with the Company.

 

E.             Confidentiality of Agreement. Employee agrees not to disclose the
terms, contents, consideration or provisions of this Agreement, the claims that
have been or could have been raised against the Company, or the facts and
circumstances underlying this Agreement to any party, except:  (1) employee’s
immediate family, so long as such family members agree to be bound by the
confidential nature of this Agreement; (2) to (i) Employee’s tax advisors, so
long as such tax advisors agree in writing to be bound by the confidential
nature of this Agreement, (ii) taxing authorities, if requested by such
authorities and so long as they are advised in writing of the confidential
nature of this Agreement, or (iii) Employee’s legal counsel; and (3) pursuant to
the order of a court or governmental agency of competent jurisdiction, or for
purposes of securing enforcement of the terms and conditions of this Agreement
should the same ever be necessary.  The Company shall be entitled to disclose
the terms, conditions and provisions of this Agreement: (1) to its officers,
directors, attorneys, accountants, auditors, legal representatives and
applicable governmental entities; (2) as necessary to enforce the terms of this
Agreement; or (3) as may be required by law.

 

4

--------------------------------------------------------------------------------


 

5.   WAIVER AND RELEASE OF CLAIMS.

 

Employee agrees that the foregoing consideration represents settlement in full
of all outstanding obligations owed or claimed to be owed to Employee by the
Company. The Employee, on behalf of himself and his heirs, executors,
administrators, and assignees, hereby fully and forever releases and discharges
the Company and its respective heirs, executors, officers, directors, employees,
investors, shareholders, administrators, predecessor, successor, parent and
affiliated entities and  corporations, and assignees from any and all claims,
duties, obligations, damages, suits and causes of action relating to all matters
of any kind, whether known, unknown, suspected or unsuspected, that he may
possess arising from any omissions, acts or facts that have occurred up through
and including the Effective Date (except to the extent necessary or required
thereafter to fully effectuate the intent of and provisions contained Section 2
hereof), including, without limitation:

 

A.            any and all claims relating to or arising from the Employment
Agreement, Employee’s employment relationship with the Company, and termination
of Employee’s employment relationship with the Company;

 

B.            any and all claims for personal injury, including but not limited
to wrongful discharge of employment; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; and defamation;

 

C.            any and all claims for violation of any federal, state or
municipal statute, including, but not limited to:  the National Labor Relations
Act, Title VII of the Civil Rights Act of 1964, sections 1981 through 1988 of
Title 42 of the United States Code and all amendments thereto, the Employee
Retirement Income Security Act of 1974 (“ERISA”), the Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Older Workers Benefits Protection Act of 1990 (“OWBPA”), the Fair
Labor Standards Act (“FLSA”), the Occupational Safety and Health Act (“OSHA”),
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Federal Family and Medical Leave Act (“FMLA”), the Sarbanes-Oxley Act of 2002;
the California Whistleblower Protection Act, the New York State Constitution,
the New York Human Rights Law, the New York Labor Law, the New York Civil Rights
Law, the New York City Human Rights Law, the New York Retaliatory Action by
Employers Law, the New York Non-Discrimination for Legal Actions Law and the New
York Wage and Hour Law, or any other applicable local, municipal, county, state
or federal statutes, rules or regulations;

 

D.            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination, or discrimination based on
age, race, color, sex, sexual orientation, marital status, religion, national
origin, handicap, disability or retaliation; and

 

E.             any and all claims for damages, attorney’s fees and costs;
provided, however, if a claim is made against Employee by a third party for
actions relating to or arising from Employee’s employment relationship made in
good faith while he was employed by the Company, the Company agrees at its
option to engage legal counsel and directly pay the reasonable legal fees and
costs incurred in defending such a claim (if the Company and Employee are
co-defendants) or to separately advance reasonable attorney’s fees to Employee’s
legal counsel, who is reasonably acceptable to the Company.  To the extent any
such action may be brought by a third party, Employee expressly waives any claim
to any form of monetary or other damages, or any other form of recovery or
relief, in connection with any such action.

 

The Employee agrees that the release provisions contained in this Section 5
shall be and remain in full force and effect in all respects as a complete and
general release as to all matters referred to herein and released hereby.  This
release does not extend to any obligations incurred under this Agreement.  This
Agreement may not be cited as and does not constitute any admission by the
Company of any violation of any law or legal obligation with respect to any
aspect of Employee’s employment or termination thereof.

 

5

--------------------------------------------------------------------------------


 

6.   JOINT PREPARATION.

 

This Agreement has been jointly discussed, negotiated, drafted, revised,
prepared and finalized by both the Company and the Employee, and shall be deemed
to be a result of the joint preparation by both Parties.  In no event shall all
or any portion of this Agreement, or any specific term, condition or provision
hereof, be construed against or more favorable to either Party, and this
Agreement shall be construed in a neutral fashion as to both Parties based on
the joint preparation hereof by both Parties.

 

7.   BREACH OF THIS AGREEMENT.

 

Employee acknowledges that upon breach of any of the terms, conditions and
provisions contained in Section 4 of this Agreement and similar provisions
contained in the Employment Agreement, the Company would sustain irreparable
harm from such breach; and, therefore, Employee agrees that in addition to any
other remedies which the Company may have for any breach of this Agreement or
otherwise, the Company shall be entitled to obtain equitable relief, including
specific performance and injunctions, restraining Employee from committing or
continuing any such violation of this Agreement.

 

8.   SEVERABILITY.

 

In the event any of the provisions, terms or clauses contained herein are
declared by a court of competent jurisdiction to be illegal, unenforceable,
ineffective or void, then said provisions, terms or clauses shall be deemed
severed herefrom and this Agreement shall continue in full force and effect in
all other respects.  This Agreement is binding on the Parties and their
respective heirs, successors, executors, assignees, administrators and legal
representatives.

 

9.   ARBITRATION.

 

Subject to Section 7 above, the Parties shall attempt to settle all disputes
arising in connection with this Agreement through good faith consultation. In
the event no agreement can be reached on such dispute within fifteen (15) days
after notification in writing by either Party to the other concerning such
dispute, the dispute shall be settled by binding arbitration to be conducted in
New York, New York before the Judicial Arbitration and Mediation Services
(“JAMS”) under its New York Employment Dispute Resolution Rules or the
equivalent thereof.  The arbitrator shall be bound by New York law and judicial
precedent, and shall render a reasoned decision, including findings of fact and
conclusions of law, within thirty (30) days after final argument or briefing,
whichever is later.  The arbitration decision shall be final, conclusive and
binding on both Parties and any arbitration award or decision may be entered in
any court having jurisdiction. The Parties agree that the prevailing party in
any arbitration shall be entitled to enforce the arbitration award in any court
of competent jurisdiction. The Parties further agree that the prevailing Party
in any such proceeding shall be awarded reasonable attorneys’ fees and costs.

 

10.   ENTIRE AGREEMENT.

 

This Agreement represents and constitutes the entire agreement and understanding
between the Company and Employee concerning Employee’s separation from the
Company and termination of the Employment Agreement; and, subject to the
survival provisions contained in Section 13 of the Employment Agreement or
unless otherwise provided for herein, supersedes, cancels and replaces any and
all prior written and verbal agreements and understandings concerning Employee’s
relationship with and compensation by the Company.  This Agreement represents a
full and complete mutual and purely voluntary agreement of the Parties; and the
Parties, by their signatures, indicate their full agreement with and
understanding of its terms.  The Parties acknowledge they have been given a
reasonable period of time to consider this Agreement, that they have freely,
knowingly and voluntarily decided to accept these benefits, and that this
Agreement has binding legal effect.

 

11.   NO ORAL MODIFICATION.

 

This Agreement may only be amended, altered or changed by a written instrument
executed by the Employee and the Company that specifically references this
Agreement.

 

6

--------------------------------------------------------------------------------


 

12.   GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of New York, without
regard to its conflicts of law provisions.

 

13.   COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts.  Each counterpart
shall have the same force and effect as an original and shall constitute an
effective, binding agreement on the part of each Party.

 

14.   ASSIGNMENT.

 

This Agreement may not be assigned by either Party without the prior written
consent of the other Party. Notwithstanding the foregoing, this Agreement may be
assigned by the Company to a corporation controlling, controlled by or under
common control with the Company without the consent of Employee.

 

15.   VOLUNTARY EXECUTION OF AGREEMENT.

 

This Agreement has been and is being executed voluntarily, without any duress or
undue influence on the part or behalf of the Parties, and with the full intent
of releasing all claims. The Parties acknowledge that:

 

A.            they have read this Agreement;

 

B.            they have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or they have
voluntarily declined to seek such counsel;

 

C.            they understand the terms, conditions, provisions and consequences
of this Agreement and the releases contained herein; and

 

D.            they are fully aware of the legal and binding effect of this
Agreement.

 

THE TERMS OF THIS AGREEMENT ARE THE PRODUCT OF MUTUAL NEGOTIATION AND COMPROMISE
BETWEEN EMPLOYEE AND COMPANY.  EACH PARTY HAS CONSULTED WITH AN ATTORNEY, OR HAS
VOLUNTARILY DECLINED TO CONSULT WITH AN ATTORNEY, PRIOR TO EXECUTION OF THIS
AGREEMENT; HAS ELECTED TO EXECUTE THIS AGREEMENT AND FULFILL THE PROMISES SET
FORTH HEREIN IN ORDER TO RECEIVE THE CONSIDERATION SET FORTH HEREIN; AND HAS
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERED INTO THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date shown
above.

 

COMPANY:

 

 

EMPLOYEE:

 

 

 

 

WARREN RESOURCES, INC., a

 

 

Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ellis G. Vickers

 

/s/ Lloyd G. Davies

 

(Signature)

 

LLOYD G. DAVIES

 

Ellis G. Vickers,

 

 

 

Senior Vice President – Land Management
    and Regulatory Affairs

 

 

 

 

 

 

WARREN E&P, INC., a New Mexico
corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ellis G. Vickers

 

 

 

(Signature)

 

 

 

Ellis G. Vickers,

 

 

 

Senior Vice President

 

 

 

 

 

 

WARREN RESOURCES OF CALIFORNIA, INC.,

 

 

a California corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ellis G. Vickers

 

 

 

(Signature)

 

 

 

Ellis G. Vickers,

 

 

 

Senior Vice President

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

I, LLOYD G. DAVIES, acknowledge receipt of and do hereby sign a General Release
and Severance Agreement between myself and the Company named therein.  I
acknowledge that I have had at least 21 days to review the General Release and
Severance Agreement.

 

 

 

DATED: December 22, 2008

By:

/s/ Lloyd G. Davies

 

 

LLOYD G. DAVIES

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

WARREN RESOURCES, INC.

WARREN E&P, INC.

WARREN RESOURCES OF CALIFORNIA, INC.

1114 Avenue of the Americas, 34th Floor

New York, NY 10036

 

Re:          General Release and Severance Agreement

 

Ladies and Gentlemen:

 

On December 22, 2008, I executed a General Release and Severance Agreement (the
“Agreement”).  I was advised in writing to consult with an attorney of my
choosing prior to executing the Agreement.

 

More than seven (7) days have elapsed since I executed the Agreement.  I have at
no time revoked my acceptance or execution of the Agreement and hereby reaffirm
my acceptance of the Agreement.

 

 

Very truly yours,

 

 

 

 

 

/s/ Lloyd G. Davies

 

LLOYD G. DAVIES

 

 

 

 

January 5, 2009

 

 

Date

 

10

--------------------------------------------------------------------------------